DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
December 3, 2020
Drawings
Figures 1-10 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1 the claims recites the abstract idea of 
1) collecting a steering angle signal and a torque signal of a steering wheel, and determining a driving state of a vehicle according to the steering angle signal and the torque signal; wherein the driving state comprises a steering state, a return-to-center state and a straight-running state; 
2) calculating an output steering angle of a steering angle coupling motor and a drive torque difference of two driving wheels when the vehicle is in the steering state; calculating the output steering angle signal of the steering angle coupling motor and the drive torque difference of the two driving wheels when the vehicle is in the return-to-center state; and 
3) respectively sending the output steering angle of the steering angle coupling motor, a torque signal of a hub motor of an inner driving wheel and a torque signal of a hub motor of an outer driving wheel to a controller of the steering angle coupling motor and two hub motor controllers, so as to control a steering system; 
wherein, the step of determining a driving state of the vehicle according to the steering angle and the torque in step 1 comprises: 
comparing the torque of the steering wheel with an assist threshold, and calculating a product of the steering angle and an angular velocity of the steering wheel; 

if the torque of the steering wheel is not less than the assist threshold and the product of the torque of the steering wheel and the assist threshold is negative, starting timing and comparing the time value with a time threshold value; if the time value is greater than the time threshold value, determining that the vehicle is in the return-to-center state; 
the step of calculating an output steering angle of a steering angle coupling motor when the vehicle is in the steering state in step 2 comprises: 
a) collecting a vehicle velocity, the steering angle of the steering wheel and a yaw rate, and based on the vehicle velocity and the steering angle of the steering wheel, obtaining an ideal transmission ratio under a current working condition by reading a MAP of ideal transmission ratio; 
b) calculating a theoretical value of the steering angle of the steering angle coupling motor according to the ideal transmission ratio and the steering angle signal of the steering wheel, wherein the calculation formula is: 

    PNG
    media_image1.png
    87
    278
    media_image1.png
    Greyscale

wherein δ*ac is the theoretical value of the steering angle of the steering angle coupling motor; iis a transmission ratio from an input end of a planetary gear mechanism to an output end of the planetary gear mechanism when a planetary frame of the planetary gear mechanism is fixed; iws is a transmission  iM is a transmission ratio of a reduction mechanism of the steering angle coupling motor; id is the ideal transmission ratio; and δh is the steering angle signal of the steering wheel; 
c) calculating a difference between an actual yaw rate and a reference yaw rate as follows:
eω=ωr−ω*r;
wherein eω is the difference between the actual yaw rate and the reference yaw rate; ω.sub.r is the actual yaw rate; ω*r is the reference yaw rate; 
    PNG
    media_image2.png
    60
    86
    media_image2.png
    Greyscale
; V is a velocity signal of the vehicle; L is a wheelbase of the vehicle; δh is the steering angle signal of the steering wheel; and id is the ideal transmission ratio; 
d) calculating a steering angle correction Δδac of the steering angle coupling motor by inputting the difference between the actual yaw rate and the reference yaw rate into a PID controller; and 
e) calculating the output steering angle of the steering angle coupling motor as follows:
δac=δ*ac*+Δδac; wherein δac is the output steering angle of the steering angle coupling motor; δ*ac is the theoretical value of the steering angle of the steering angle coupling motor; Δδac is the steering angle correction of the steering angle coupling motor.
Steps (1) - (3) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform steps (1) - (3) entirely mentally when viewing captured images. 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, limitations (2)-(3) recite the abstract idea of a mathematical concept in addition to being a mental process since the limitations invoke the following:
calculating an output steering angle of a steering angle coupling motor and a drive torque difference of two driving wheels when the vehicle is in the steering state; 
calculating the output steering angle signal of the steering angle coupling motor and the drive torque difference of the two driving wheels when the vehicle is in the return-to-center state

calculating an output steering angle of a steering angle coupling motor when the vehicle is in the steering state
 calculating a theoretical value of the steering angle of the steering angle coupling motor according to the ideal transmission ratio and the steering angle signal of the steering wheel
calculating a difference between an actual yaw rate and a reference yaw rate
calculating a steering angle correction Δδac of the steering angle coupling motor
calculating the output steering angle of the steering angle coupling motor:
See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “collecting a steering angle signal and a torque signal of a steering wheel” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “differential cooperative active steering system for a front-axle independent-drive vehicle with electric wheels” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “A method for controlling a differential cooperative active steering system for a front-axle independent-drive vehicle with electric wheels”  in Claim 1).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  
Regarding Claim , 
The omitted steps are:
provision of a controller;
provision of sensors from which to a steering angle signal and a torque signal of a steering wheel; and
providing claim limitations with a complete meaning and/or tangible result.
Claims 2-6 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747